Fish, C. J.
1. The evidence authorized thé jury to find that a partnership existed.
2. In the brief of counsel for plaintiffs in error it is stated that, while they do not abandon-any of the grounds of the motion for a new trial, all of the alleged errors revolve about the question whether or not the evidence construed most favorably for the plaintiffs made a case of partnership. Having held that it did, none of the other grounds of the motion is such as to require a reversal.

Judgment affirmed.


All the Justices concur.